 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HOSSEIN HAMIDI,                                   No. 2:19-cv-2434 MCE DB PS
12                       Plaintiff,
13           v.
14    DEPARTMENT OF HOMELAND                            ORDER
      SECURITY, and STATE DEPARTMENT,
15

16                       Defendants.
17

18          Plaintiff Hossein Hamidi is proceeding pro se in this action. The case has been referred to

19   the undersigned pursuant to Local Rule 302(c)(21). Named in the complaint as defendants are the

20   United States Department of Homeland Security and the United States State Department.

21   (Compl. (ECF No. 1) at 3.) On February 10, 2020, plaintiff filed purported proofs of service.

22   (ECF Nos. 4 & 5.)

23           However, plaintiff’s purported proofs of service merely reflect that plaintiff mailed

24   documents to two individuals in Washington, D.C.: “K. Lusby” and “R. Martin.” (ECF No. 4 at

25   1; ECF No. 5 at 1.) Plaintiff is advised that Federal Rule of Civil Procedure 4 provides that

26                  To serve the United States, a party must:
27                  (A)(i) deliver a copy of the summons and of the complaint to the
                    United States attorney for the district where the action is brought--or
28                  to an assistant United States attorney or clerical employee whom the
                                                       1
 1                  United States attorney designates in a writing filed with the court
                    clerk--or
 2
                    (ii) send a copy of each by registered or certified mail to the civil-
 3                  process clerk at the United States attorney’s office;
 4                  (B) send a copy of each by registered or certified mail to the Attorney
                    General of the United States at Washington, D.C.; and
 5
                    (C) if the action challenges an order of a nonparty agency or officer
 6                  of the United States, send a copy of each by registered or certified
                    mail to the agency or officer.
 7
                    (2) Agency; Corporation; Officer or Employee Sued in an Official
 8                  Capacity. To serve a United States agency or corporation, or a
                    United States officer or employee sued only in an official capacity, a
 9                  party must serve the United States and also send a copy of the
                    summons and of the complaint by registered or certified mail to the
10                  agency, corporation, officer, or employee.
11   Fed. R. Civ. P. 4(i)(1)-(2).

12          Here, plaintiff’s purported proof of services do not comply with the requirements of the

13   Federal Rules of Civil Procedure.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. Within sixty days of the date of this order plaintiff shall file proof of service on the

16   defendants that comply with the Federal Rules of Civil Procedure and the Local Rules of Practice;

17   and

18          2. Plaintiff is cautioned that Rule 4(m) of the Federal Rules of Civil Procedure provides

19   that a defendant must be dismissed if service of the summons and complaint is not accomplished

20   on the defendant within 90 days after the complaint was filed.

21   DATED: April 13, 2020                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                        2
